IN THE UNlTED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

AT NASHVILLE
GLOBAL FORCE )
ENTERTAINMENT, INC. and )
JEFFREY JARRETT )
)
Plaintiff, )
)
v. ) Civil Action No. 3118-Cv-O()749
) Chief Judge Crenshaw
ANTHEM SPORTS & ENTERTAINMENT ) Magistrate Judge BroWn
CORP. and ANTHEM WRESTLING ) Jury Demand
EXHIBITIONS, LLC, )
)
Defendants. )

 

ANTHEM SPORTS & ENTERTAINMENT C()RP.
AND ANTHEM WRESTLING EXHIBITIONS, LLC’S
RESPONSES TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR THE PRODUCTION
OF DOCUMENTS AND THINGS TO DEFENDANTS

 

Defendants Anthern Sports Entertainment Corp1 and Anthem Wrestling Exhibitions, LLC
(together, “ANTHE ” or “Defendants”) hereby respond to Plaintiffs’ first set of interrogatories and
requests for documents or things as follows.

GENERAL STATEMENTS AND OBJECTIGNS

l. ANTHEM objects to each of Plaintiff’ s discovery requests, including the "Definitions"
and "Instructions" portions of the requests, to the extent they seek to expand the scope
and obligations of discovery beyond that provided for in the Rules of Federal Civil
Procedure.

2. ANTHEM objects to each of the discovery requests, including the "Detinitions" and
"Instructions" portions of the interrogatories, because they potentially seek disclosure of
(a) any attorney/client or accountant/client privileged communications; (c) any legal
theories and/or mental impressions framed by an attorney; or (d) any attorney Work
product.

 

1 Defendant Anthem Sports and Entertainment Corp. joins in this response While preserving all jurisdictional
defenses it has previously asserted in this litigation

Case 3:18-cV-OO749 Document 54-2 Filed 02/21/19 Page 1 of 6 Page|D #: 498

3. ANTHEM objects to each of the discovery requests, including the "Dcfinitions" and
"Instructions," to the extent the discovery requests seek information, documents or items
not in ANTHEM’s possession, custody or control, including, Without limitation, any
personal files, documents, records or other items in the possession of ANTHEM’s
employees, officers, directors or agents

 

4. ANTHEM objects to each of the discovery requests, including the "Definitions" and
"Instructions," t'o the extent they seek to expand the duty of supplementation beyond that
required by the Federal Rules of Civil Procedure.

5. ANTHEM objects to each of the discovery requests insofar that, as expanded by their
"Instructions," preamble, or explanatory language, they are vague, overly broad, unduly
burdensome, unlimited in time or scope, oppressive and/or seek information or items that
are more easily and/or less expensively obtained through deposition testimony or other
discovery methods

6. ANTHEM objects to the discovery requests to the extent they seek confidential financial
information beyond the scope of Discovery.

 

7. ANTHEM objects to any use of terms in the discovery requests that are difficult to
understand or undefined and any discovery request that is vague, ambiguous or
unintelligible

8. ANTHEM reserves the right to supplement their discovery responses as additional
information becomes known.

Subject to such statements and objections and without Waiving the same, ANTHEM responds as
follows:

FIRST SET OF RE()UESTS FOR PR()DUCTION
RE§ !UEST NO. 1: Produce for inspection and copying the masters of the sixteen (16)
one-hour Episodes of Global Force Wresting Amped content that Was provided to one or more of
the Defendants.

RESPONSE: The sixteen one-hour Episodes of Global Force Wrestling Amped content
sought in this question no longer exist lt Was deleted in the normal course of business, long prior to
the onset of this litigation, in order to free up storage space on Anthem Wrestling’s systems.

RE§ !UEST NO. 22 Produce all documents and/or other records sufficient to identify each

sale of the Episodes.

. 2
Case 3:18-cv-OO749 Document 54-2 Filed 02/21/19 Page 2 of 6 Page|D #: 499

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

RE§ !UEST NO. 3: Produce all documents and/or other records sufficient to identify all
expenditures made in the production of the Episodes.

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

RE§ QUEST NO. 4: Produce all documents and/or other records sufficient to identify
Defendants' total revenues from sales of the Episodes including but not limited to pay-per-view
revenues, views online, downloads, and discs sales.

RESPONSE: Subject to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

RE§ !UEST NO. 5 : Produce all documents and/or other records sufficient to identify all
returns of previously purchased Episodes.

RESPONSE: Subj ect to the entry of a suitable protective order, any responsive
documents that exist will be produced at a mutually agreeable time.

RE§ QUEST NO. 6 : Produce all documents and/or other records sufficient to identify the
number of times each Episode has been viewed via any streaming service.

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

RE§ !UEST NO. 7: Produce all documents and/or other records sufficient to identify all
Pay-Per-View sales of the Episodes.

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents

will be produced at a mutually agreeable time.

3
Case 3:18-cV-OO749 Document 54-2 Filed 02/21/19 Page 3 of 6 Page|D #: 500

RE§ !UEST NO. 8: Produce documents sufficient to identify the annual amounts and
line-item detail of such amounts that Defendants invested in advertising and promoting the
Episodes.

RESPONSE: As Defendants did all such promotion internally on its own social media,
there are no such responsive documents

RE§ ZUEST NO. 9: Produce your complete unaudited financial data (including but not
limited to revenue, profits, losses, and expenses) since January l, 2017 including but not limited
to any revenues derived from Global Wrestling Network.

RESPONSE: Defendants object to this request as overly broad and unduly burdensome
Defendants object to the production of sensitive financial information that is not relevant to
Plaintiffs’ claims. Further, Defendants’ object to this Request as not proportional to the needs of
this particular case and is not germane to resolving the issues.

RE§ QUEST NO. 10: Produce documents sufficient to show the total number of streams
of the Episodes on Global Wrestling Network.

RESPONSE: Subject to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

REQUEST NO. 11: Produce documents sufficient to show the date of each stream of
each of the Episodes on Global Wrestling Network.

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents
will be produced at a mutually agreeable time.

RE§ !UEST NO. 122 Produce documents sufficient to show the total number of streams
of the Episodes on Global Wrestling Network.

RESPONSE: Subj ect to the entry of a suitable protective order, responsive documents

will be produced at a mutually agreeable time.

4
Case 3:18-cV-00749 Document 54-2 Filed 02/21/19 Page 4 of 6 Page|D #: 501

RE§ !UEST NO. 132 Produce documents and/or other records sufficient to identify
Episodes that were bundled with AWE content (whether original AWE content, licensed content,
and/or third-party content used with permission by AWE) and sold to foreign licensees as part of a
quarterly bundle of content used to meet contracted content requirements of foreign licensees

RESPONSE: There are no such documents Defendants have no obligations to deliver
any quarterly bundles of content Anthem has contracts that require the delivery of certain
episodes of content - it is not “bundled” and it is not measured on a quarterly basis

REQUEST NO. 14: Produce documents and/or other records sufficient to identify all
revenue generated from Episodes that were bundled with AWE content (whether original AWE
content, licensed content, and/or third-part content used with permission by AWE) and sold to
foreign licensees as part of a quarterly bundle of content used to meet contracted content
requirements of foreign licensees

RESPONSE: See Response to No. 13, above.

Dated this 30th day ofNovember, 2018.

BASS, BERRY & SIMS PLC

Paige W. Mills (TN #016218)
150 Third Avenue So, Suite 2800
Nashville, TN 37201
(615)742-6200
pmills@bassberry.com

By:

 

Attorneys for Anthem Sports & Entertainment
Corp. andAnlhem Wrestling Exhibitions, LLC

5
Case 3:18-cV-00749 Document 54-2 Filed 02/21/19 Page 5 of 6 Page|D #: 502

CERTIFICATE OF SERVICE

l hereby certify that on November 30, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

Samuel F. Miller

Nicliolas R. Valenti

A. Grace Van Dyke J ames
Miller Legal Partners, PLLC
Fifth Third Center - Suite 2000
424 Church Street

Nashville, TN 37219
MillerLegalPartnerscom

 

%@M

 

6
Case 3:18-cV-00749 Document 54-2 Filed 02/21/19 Page 6 of 6 Page|D #: 503

